DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 17/142,842 filed on 06/03/2022.  Claims 1, 3-11, and 13-20 are pending in the case.  Claims 2 and 12 have been cancelled.  Claims 1, 5, 11 and 15 have been amended. Claims 1 and 11 are independent claims.
This office action is Final.

Claim Objections
Claim 11 objected to because of the following informalities:  Regarding claim 11, status of the claim indicated as (Original), however, it should be “(Currently amended)” as required by 37 C.F.R. 1.121 (c).  

Claims 3 and 13 are objected to as being dependent on a canceled claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the classifying" in line 40. However, there are two prior classifying steps and those classifying steps are functioning differently, therefore, it is not clear which one it directs, and this does not clearly and precisely define the metes and bounds of the claimed invention. Examiner interprets the classifying as directing any one of the two classifying steps.
Claim 11 contains substantially similar issue, therefore it is similarly rejected. Dependent claims 3-10 and 13-20 are rejected as they depend on a rejected base claim.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Hershowitz et al. (US Patent Application Publication US 20190354636 A1), referred to as Hershowitz herein.
Begun et al. (US Patent Application Publication US 20210081613 A1), referred to as Quaeler herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershowitz in view of Begun.
Regarding independent claim 1, Hershowitz discloses “A method for facilitating unifying of multiple regulatory documents, the method comprising: 
receiving, using a communication device, a first regulatory document from at least one device, wherein the first regulatory document is associated with a first structure, wherein the first structure comprises a first layout of content of the first regulatory document, wherein the first layout comprises at least one of a first indent and a first white space associated with portions of the first regulatory document, wherein the first regulatory document is associated with a source format (Hershowitz, at ¶ [0055] and at Fig. 2, two structured documents received and those document could be in any format, the structured documents has XML nodes. Hershowitz further teaches the structure could be separated by white-space to identify a section header, at ¶ [0022].); 
receiving, using the communication device, a second regulatory document from the at least one device, wherein the second regulatory document is associated with a second structure, wherein the second structure comprises a second layout of content of the second regulatory document, wherein the second layout comprises at least one of a second indent and a second white space associated with portions of the second regulatory document, wherein the second regulatory document is associated with the source format, wherein the second regulatory document is disparate from the first regulatory document (id. at ¶¶ [0003]-[0004], Hershowitz teaches input or “from document” and output or “to document”, and these document are the two revised versions of the same document.); 
converting, using a processing device, the first regulatory document and the second regulatory document from the source format to a preferred format (id. at ¶ [0057], Original from or input and to or output documents respectively are first converted into their respective hierarchical XML representations.); 
analyzing, using the processing device, the first regulatory document and the second regulatory document of the preferred format based on the converting (id. at ¶ [0058], a parser interprets the structure of source documents.); 
identifying, using the processing device, a plurality of first portions of the first regulatory document and a plurality of second portions of the second regulatory document based on the analyzing (id. at ¶ [0062], From XML representation or document contain any number of from nodes and to XML representation or document contain any number of to nodes. Each from/to node may be thought of as an XML representation of a section or a provision of the original source document.); 
classifying, using the processing device, the plurality of first portions into a plurality of first classification codes using a first classifier model and the plurality of second portions into a plurality of second classification codes using the first classifier model based on the identifying (id. at ¶ [0063], from/to nodes of the from/to XML documents represent nodes in a model representation or hierarchy or schema of the documents, for example, the document object model (DOM), as a result, each element of the XML documents may be considered as a node, with underlying elements as child nodes, until leaf nodes representing elements with no underlying elements of their own are reached.), wherein the classifying of the plurality of first portions is based on the at least one of the first indent and the first white space of the plurality of first portions, wherein the classifying of the plurality of second portions is based on the at least one of the second indent and the second white space of the plurality of second portions (id. at ¶ [0022], separating blocks of text by white-space, and classify those blocks as section headers into one of 19 section types.); 
combining, using the processing device, the first regulatory document and the second regulatory document based on the classifying (id. at ¶ [0144]-[0146], combined document, which called a comparison report based on the classification of the nodes using the comparison engine or module 102 as depicted at Fig. 3.); 
generating, using the processing device, a unified regulatory document based on the combining (id. at ¶ [0131], generating comparison report 116 of Fig. 3, and as indicated by block 222 in FIG. 4.); 
transmitting, using the communication device, the unified regulatory document to the at least one device (id. at ¶ [0146], display the comparison report on the screen.); and ” Hershowitz’ method and system classifying the nodes using XML tag <section> element, and also higher-level elements in the hierarchy such as headings (id. at ¶ [0155]), and indirectly indicates categorizing. However, Hershowitz does not explicitly teach “classifying, using the processing device, the plurality of first portions into a plurality of secondary first classification codes using a second classifier model and the plurality of second portions into a plurality of secondary second classification codes using the second classifier model based on the identifying, wherein the plurality of secondary first classification codes and the plurality of secondary second classification codes comprises at least one of rights, violations, obligations, liabilities, exceptions, constraints, penalties, and respondents; … storing, using a storage device, the unified regulatory document.” 
Begun is in the same field of machine learning, artificial intelligence, and other computer-implemented methods used to identify various semantically important chunks in documents, automatically label them with appropriate datatypes and semantic roles, and use this enhanced information to assist authors and to support downstream processes (Begun, at Abstract) that at ¶ [0027], specific semantic roles are important to properly composing and utilizing a document, such as liability, governing law, and definition, and countless others, a chunk has been labelled with semantic role using machine learning and neural models as described at ¶ [0037] and the document models are depicted as numeral 120 at FIG. 1. Storing an enhanced version of the document which contains explicit identification of chunk locations, datatypes, and semantic role labels, and possibly also additional information such as the confidence level of each identified chunk in a document store is described at ¶ [0046] and as depicted at FIG. 1.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Hershowitz’ method with storing the unified document in a document store as taught by Begun because chunks' semantic roles are often specific to particular domains or transactions and are arguably among the most important features of documents (Begun, at ¶ [0027]), and using of known technique of providing a place to store document for the operation of the system that a place to go for a series of processes to improve similar devices (methods, or products) in the same way (Begun, at ¶ [0046] and at Fig. 1).

Regarding claim 3, Hershowitz in view of Begun teaches all the limitation of independent claim 1 and its dependent claim 2. Hershowitz further teaches “further comprising comparing, using the processing device, the plurality of secondary first classification codes associated with the plurality of first portions and the plurality of secondary second classification codes associated with the plurality of second portions based on the classifying of the plurality of first portions into the plurality of secondary first classification codes and the plurality of second portions into the plurality of secondary second classification codes (Hershowitz, at ¶ [0011], mapping a label <name> in one document, to an equivalent label <firstname> in another document.), wherein the combining of the first regulatory document and the second regulatory document is further based on the comparing of the plurality of secondary first classification codes with the plurality of secondary second classification codes (id. at ¶ [0011], the mapping is carried out to compare the same document marked up using two different ways into XML.).”
Regarding claim 4, Hershowitz in view of Begun teaches all the limitation of independent claim 1. Hershowitz further teaches “further comprising comparing, using the processing device, the plurality of first classification codes associated with the plurality of first portions and the plurality of second classification codes associated with the plurality of second portions based on the classifying of the plurality of first portions into the plurality of first classification codes and the plurality of second portions into the plurality of second classification codes, wherein the combining of the first regulatory document and the second regulatory document is further based on the comparing of the plurality of first classification codes and the plurality of second classification codes (Hershowitz, at ¶ [0093], teaches even different labels or tags exist in different XML document, it still compares the tags of from/to nodes passed to it, by a curator or a machine learning algorithm adjust/select sub-function and it score so that these tags are determined to be a match.).”
Regarding claim 5, Hershowitz in view of Begun teaches all the limitation of independent claim 1. Examiner notes that limitations described in claim 5 indicates that only difference is combining step of the parent claim is done by annotating the first portion with the first classification code and the second portion with the second classification code. Hershowitz further teaches “wherein the unified regulatory document comprises at least one of at least one first portion of the plurality of first portions and at least one second portion of the plurality of second portions, wherein the at least one first portion is associated with at least one first classification code of the plurality of first classification codes and the at least one second portion is associated with at least one second classification code of the plurality of second classification codes, wherein the method further comprises: annotating, using the processing device, the at least one first portion with the at least one first classification code and the at least one second portion with the at least one second classification code; generating, using the processing device, an annotated unified regulatory document based on the annotating; transmitting, using the communication device, the annotated unified regulatory document to the at least one device; and … (Hershowitz, at ¶ [0042], teaches the user is also able to add annotations in the comparison report to explain the rationale behind the overriding-inputs provided or to further make the report more useful. In another highly preferred embodiment, any overriding-inputs are also provided to one or more supervised machine learning algorithms that can automatically adjust the match-scores of the pairs in the future based on the inputs provided by the user.).” However, Hershowitz does not explicitly teach “storing, using a storage device, the annotated unified regulatory document.” 
Begun is in the same field of machine learning, artificial intelligence, and other computer-implemented methods used to identify various semantically important chunks in documents, automatically label them with appropriate datatypes and semantic roles, and use this enhanced information to assist authors and to support downstream processes (Begun, at Abstract) that annotate the representations of chunks including information such as their location, type, and role (id. at ¶ [0096]), and store an enhanced version of the document which contains explicit identification of chunk locations, datatypes, and semantic role labels, and possibly also additional information such as the confidence level of each identified chunk in a document store as described at ¶ [0046] and as depicted at FIG. 1.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Hershowitz’ method with storing the unified document in a document store as taught by Begun because using of known technique of providing a place to store document for the operation of the system that a place to go for a series of processes to improve similar devices (methods, or products) in the same way (Begun, at ¶ [0046] and at Fig. 1).
Regarding claim 6, Hershowitz in view of Begun teaches all the limitation of independent claim 1. Hershowitz further teaches “wherein the plurality of first classification codes and the plurality of second classification codes comprises at least two of a title, a section heading, a section, a sub-section heading, and a sub-section (Hershowitz, at ¶ [0152], teaches identify changes in “Short Title” and/or “Definitions” sections, at ¶ [0062], teaches identifying a from node may be the XML representation of a section with the heading “Definitions” at the beginning of source document 104 and consequently XML document 106. A to node may be the XML representation of the next section with the heading “Effectivity” in to document 110 and consequently XML document 112, and at ¶ [0069], teaches if a from element <section> of a from document is compared to a to element <section> of a to document, then that means that the tags <section></section> of the from element <section> are compared to tags <section></section> of the to element <section>.).”
Regarding claim 7, Hershowitz in view of Begun teaches all the limitation of independent claim 1. However, Hershowitz does not explicitly teach “wherein the first white space and the second white space comprises one or more characters representing at least one of a horizontal space and a vertical space in a typography of the first regulatory document and the second regulatory document.”
Begun is in the same field of machine learning, artificial intelligence, and other computer-implemented methods used to identify various semantically important chunks in documents, automatically label them with appropriate datatypes and semantic roles, and use this enhanced information to assist authors and to support downstream processes (Begun, at Abstract) that chunks or visually-contiguous regions, such as headings, paragraphs, table cells, table, images, and the like are identified using a combination of their relative positions and surrounding whitespace (id. at ¶ [0078]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Hershowitz’ method with chunks are identified using a combination of their relative positions and surrounding whitespace as taught by Begun because PDFs or scanned pages require the system to assemble them from visual lines (Begun, at ¶ [0087]).

Regarding claim 8, Hershowitz in view of Begun teaches all the limitation of independent claim 1. Hershowitz further teaches “further comprising: transmitting, using the communication device, the plurality of first portions, the plurality of first classification codes associated with the plurality of first portions, the plurality of second portions, and the plurality of second classification codes associated with the plurality of second portions to the at least one device (Hershowitz, at ¶ [0131], a human curator is allowed via preferably an appropriate graphical user interface built with techniques known in the art.); receiving, using the communication device, at least one feedback associated with at least one of at least one first classification code and at least one second classification code from the at least one device (id. at ¶ [0132], the human curator can provide an overriding-input to report indicating if a pair of from/to nodes are a match or not, or whether a from node has indeed moved to a to node and if not, then to which to node it has moved to (if at all). Similarly, the human curator/expert can inform the system via an overriding-input, if the identified from node has indeed been deleted in the to document, or which from node (if any) has been deleted, or if the identified to node has indeed been inserted in the to document, or which to node (if any) has been inserted.), wherein the at least one first classification code is associated with at least one first portion of the plurality of first portions and the at least one second classification code is associated with at least one second portion of the plurality of second portions (id. at ¶ [0093], teaches even different labels or tags exist in different XML document, it still compares the tags of from/to nodes passed to it, by a curator or a machine learning algorithm adjust/select sub-function and it score so that these tags are determined to be a match.); and modifying, using the processing device, the at least one of the at least one first classification code of the at least one first portion and the at least one second classification code of the at least one second portion based on the at least one feedback, wherein the comparing of the plurality of first classification codes with the plurality of second classification codes is further based on the modifying (id. at ¶ [0147], A set of user-defined overrides to establish a match based on the scores returned by specific sub-functions. As noted, the results are presented in a report to the user, who may manually override the automated matches via overriding-inputs. The technical design and code for inputting/editing overriding-inputs through an appropriate user interface will be appreciated by those skilled in the art and is not provided explicitly in this disclosure.).”
Regarding claim 9, Hershowitz in view of Begun teaches all the limitation of independent claim 1. However, Hershowitz does not explicitly teach “further comprising: receiving, using the communication device, a plurality of regulatory document corpus from a plurality of document source devices; analyzing, using the processing device, the plurality of regulatory document corpus; generating, using the processing device, a plurality of first classifier models based on the analyzing of the plurality of regulatory document corpus; and storing, using the storage device, the plurality of first classifier models.”
Begun is in the same field of machine learning, artificial intelligence, and other computer-implemented methods used to identify various semantically important chunks in documents, automatically label them with appropriate datatypes and semantic roles, and use this enhanced information to assist authors and to support downstream processes (Begun, at Abstract) that data files are stored in the file storage subsystem include a hard disk drive, a floppy disk drive along with associated removable media, a CD-ROM drive, an optical drive, a flash memory, or removable media cartridges and databases (id. at ¶¶ [0198] and [0206]), analyzing the content, structure, and formatting of current and prior documents (id. at ¶ [0031]), creating various document models (id. at ¶¶ [0103] and [0110]), and storing the document models in the storage (id. at ¶ [0192] and numeral 120 Document models in the storage as depicted at FIG. 1).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Hershowitz’ method with receiving, analyzing, generating and storing steps as taught by Begun because the performance for a given group such as a company or department can be enhanced by incorporating information such as chunk semantic roles, patterns of occurrence, and other characteristics of their documents and their users' feedback into the system's learning processes, and using the resulting improved models to enhance and/or check future documents (Begun, at ¶ [0043]).
Regarding claim 10, Hershowitz in view of Begun teaches all the limitation of independent claim 1 and its dependent claim 9. However, Hershowitz does not explicitly teach “further comprising identifying, using the processing device, the first classifier model of the plurality of first classifier models based on the first structure of the first regulatory document and the second structure of the second regulatory document, wherein the classifying of the plurality of first portions using the first classifier model into the plurality of first classification codes and the classifying of the plurality of second portions and using the first classifier model into the plurality of second classification codes is further based on the identifying of the first classifier model.”
Begun is in the same field of machine learning, artificial intelligence, and other computer-implemented methods used to identify various semantically important chunks in documents, automatically label them with appropriate datatypes and semantic roles, and use this enhanced information to assist authors and to support downstream processes (Begun, at Abstract) that few-shot structure learning takes care of creating a machine learning model relying on feedback provided by the user, this model is then used to generate a structure that combines the user feedback on structure with the one already produced by the system and perhaps iteratively enhanced by prior feedback (id. at ¶ [0110]), which means the models are discovered for structure of the first and second documents using a document language model, and refined using user feedback (id. at ¶ [0103]), and using the refined model, new structure files and a fine-tuning machine translation data are generated (id. at ¶ [0112]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Hershowitz’ method with identifying a classifier model and classify document using the classifier model, and fine-tune models by user feedback to the structure of the documents as taught by Begun because feedback on each document can improve chunk identification, role assignment, structure discovery, and thus user assistance, for all documents (Begun, at ¶ [0195]).
Independent claim 11 is directed towards a system equivalent to a method found in claim 1, and is therefore similarly rejected.
Claims 13-20 are directed towards a system equivalent to a computer-implemented method found in claims 3-10 respectively, and are therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ amendments to the claims 5 and 15 have been fully considered and are persuasive.  The claim objections are respectfully withdrawn. However, due to the newly found issue in claim 11, new claim objection is made with respect to claim 11.

Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that the present application claims, in claim 1, the limitation "wherein the second regulatory document is disparate from the first regulatory document." This limitation is not disclosed by the cited references.” (Remarks, at page 12.) Examiner respectfully disagrees. Instant specification does not elaborate how the second regulatory document is markedly distinct from the first regulatory document. The term “disparate” found 5 different portion of the specification, however, there is no additional explanation or example about how the second regulatory document is disparate from the first regulatory document. Even two classifying steps in the claim do not describe the difference of the first regulatory document and the second regulatory document, the first classifying step vaguely indicate the difference may be related to the layout of the first portion and the second portion, however, the second classifying step does not discriminate the secondary first classification codes and the secondary second classification codes at all. Therefore, under the broadest reasonable interpretation consistent with the specification, the term “disparate” interprets as ‘distinctly different’. Hershowitz’ first and second documents are both textually and structurally different as described at ¶ [0134] and Table 1. Therefore, applicant’s argument is not persuasive. Applicant further argue that “Next, the present application claims, in claim 1, the limitation "generating, using the processing device, a unified regulatory document" This limitation is not disclosed by the cited references. The present invention combines portions of two separate documents into a unified regulatory document. As noted in the specifications and claims, this unified regulatory document is based on "combining the first regulatory document and the second regulatory document based on the classifying" (page 14, lines 10-11).” (Remarks, page 13). The examiner also disagrees. As rejected above under 35 USC § 112, there are two classifying steps, and those steps are directing different classifying method. As explaining above in the prior art rejection, Hershowitz in view of Begun sufficiently teaches all the steps in the claim. To make unified regulatory document, combining step should contain how disparate two documents could be combined as unified document, but current claim limitation clearly lacks the limitation regarding how it is unifying. Therefore, applicant’s argument is not persuasive. Furthermore, applicant argues that “Next, the present application claims, in claim 1, the limitation "the plurality of secondary first classification codes and the plurality of secondary second classifications codes comprises at least one of rights, violations, obligations, liabilities, exceptions, constraints, penalties, and respondents" This limitation is not disclosed by the cited references in combination with the other limitations.” (Remarks, page 14). The examiner also respectfully disagrees. Begun clearly teaches the secondary second classification codes, such as liabilities, governing laws, and definition. Hershowitz’ domains to which the from and to documents includes overall legal domain including the legislative domain, intellectual property, medical, technical, scientific, business, real-estate, literary, music, philosophical and religious domains (Hershowitz, at ¶ [0038]), and therefore, Begun’s semantic roles in the documents including legal documents such as contracts and agreements (Begun, at ¶¶ [0014] and [0022]) are in the same field of endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches each and every element of the limitations recited in the amended claims.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144